Citation Nr: 1230722	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD)

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona and San Diego, California.
 
In July 2010, the Board denied the Veteran's claims for entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  Thereafter, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims.  In a January 2011 Joint Motion for Remand, the appellant and VA agreed that the Board did not provide an adequate statement of reasons and bases for the denial of entitlement to a rating in excess of 50 percent and that the issue of entitlement to a TDIU was inextricably intertwined with the increased rating issue.  

In May 2011, the Board again denied the Veteran's claims for entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  Thereafter, the appellant filed an appeal with the United States Court of Appeals for Veterans Claims.  In a December 2011 Joint Motion for Remand, the appellant and VA agreed that the Board did not obtain relevant records, did not to ensure that the Veteran had been afforded a medical examination of the current severity of the service-connected PTSD, and did not provide adequate statement of reasons and bases in support of the denial of entitlement to a TDIU.  

The Veteran testified at a hearing before the Board in June 2010.  In a May 2012 letter, the Veteran was informed that the Veteran's Law Judge who conducted the hearing is no longer employed by the Board.  He was advised that he the law requires that the Veteran's Law Judge who conducts a hearing on an appeal must participate in a decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  He was further advised that a complete transcript of the hearing was of record and the Board can make a decision on the appellate record.  He was informed that he had thirty days to respond to the letter and if he failed to respond the Board would assume that he did not desire another hearing.  The Veteran did not respond to the letter.  

In a June 2010 statement, the Veteran's representative indicated that the Veteran's service-connected scar of the right leg had increased in severity and that the Veteran desired to file a claims for an increased rating.  The Veteran was afforded a VA examination June 2010 related to this claim.  However, no further action was taken with regard to the claim.  Because the claim has not been adjudicated by the agency of original jurisdiction (AOJ) the Board does not have jurisdiction over this matter.  The claim of entitlement to an increased rating for a scar of the right leg is therefore referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

The Veteran was last afforded a VA examination to assess the nature and severity of his service-connected PTSD in April 2009.  To properly adjudicate the Veteran's claim, the Veteran should be scheduled for a VA examination to assess his service-connected PTSD and address the impact of the Veteran's service-connected PTSD on his employability.

Associated with the claims file are VA outpatient treatment reports showing mental health treatment dated through September 2009.  In an October 2010 letter, the Veteran's treating psychiatrist at VA indicated that the Veteran recently suffered an exacerbation of PTSD symptoms.  Because it appears that there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after September 2009 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since September 2009.  

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected posttraumatic stress disorder.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the combined disability due to his service-connected posttraumatic stress disorder and right leg scar.

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case that considers all evidence since the statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


